                 Case 2:17-cv-01387-JCC Document 99 Filed 07/14/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    In re Zillow Group, Inc.                            CASE NO. C17-1387-JCC
      Securities Litigation
10
                                                          MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation and proposed
18   order regarding scheduling (Dkt. No. 98). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS:
20          1. The parties shall file summary judgment motions by April 16, 2021;
21          2. The parties shall file oppositions to any summary judgment motions by June 16,
22                2021;
23          3. The parties shall file reply briefs in further support of their summary judgment
24                motions by July 16, 2021; and
25          4. The trial date, previously set for January 11, 2021, is continued to October 18, 2021.
26          //


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
            Case 2:17-cv-01387-JCC Document 99 Filed 07/14/20 Page 2 of 2




 1        DATED this 14th day of July 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
